DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-4, drawn to a method, classified in at least H01L 29/66121
B. Claims 5-15, drawn to a method, classified in at least H01L 21/0415
C. Claims 16-20, drawn to a method, classified in at least H01L 29/66136

The inventions are distinct, each from the other because of the following reasons:
Inventions A-C are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, each of inventions A-C require different limitations that the other inventions do not, as indicated below by at least the underlined portions. 

Invention A requires:
1. A method of making a triple well isolated diode comprising: 
forming a buried layer in a substrate, wherein the buried layer has a second conductivity type and the substrate has a first conductivity type opposite to the second conductivity type; 
forming an epi-layer over the substrate and the buried layer, wherein the epi-layer has the first conductivity type; 
forming a first well in the epi-layer, wherein the first well has the second conductivity type, wherein the first well forms an interface with the buried layer; 
forming a second well in the epi-layer, wherein the second well has the first conductivity type and surrounds the first well; 
a surface of the third well closest to the substrate is coplanar with a surface of the second well closest to the substrate; 
forming a deep well in the epi-layer, wherein the deep well has the first conductivity type and extends beneath the first well to electrically connect to the second well on both sides of the first well; 
forming a first plurality of isolation features between the first well and the second well; and 
forming a second plurality of isolation features between the third well and the epi-layer.  

Invention B requires:
5. A method of making a triple well isolated diode comprising: 
growing an epi-layer over a substrate, wherein the epi-layer and the substrate have a first conductivity type; 
implanting a first well in the epi-layer, wherein the first well has a second conductivity type opposite the first conductivity type; 
implanting a second well in the epi-layer, wherein the second well has the first conductivity type, and a first sidewall of the second well contacts a sidewall of the first well; 
implanting a third well in the epi-layer, wherein the third well has the second conductivity type, and a sidewall of third well contacts a second sidewall of the second well; 
implanting a deep well in the epi-layer, wherein the deep well has the first conductivity type, and the deep well extends beneath the first well and electrically connects to the second well on both sides of the first well; 
forming a first isolation feature between a portion of the first well and a first portion the second well; and 
second isolation feature between a portion of the third well and a portion of the epi-layer.  

Invention C requires:
16. A method of making a triple well isolated diode comprising: 
implanting a buried layer in a substrate; 
growing an epi-layer over the substrate and the buried layer; 
forming a plurality of isolation features in the epi layer; 
implanting a first well in the epi-layer, wherein implanting the first well comprises implanting the first well between a first isolation feature of the plurality of isolation features and a second isolation feature of the plurality of isolation features; 
implanting a second well in the epi-layer, wherein the first isolation feature separates a portion of the second well from a portion of the first well; 
implanting a third well in the epi-layer, wherein a sidewall of third well contacts a sidewall of the second well; and 
implanting a deep well in the epi-layer, wherein the deep well extends beneath the first well and electrically connects to the second well on both sides of the first well.  

Thus, inventions are all subcombinations of an overall disclosed combination, the subcombinations being able to be used together to describe the overall disclosed combination more fully than any subcombination claim itself.
In the instant case, subcombination C has separate utility from subcombination A, such as a diode not having the first well form an interface with the buried layer, and/or a diode not having a surface of the third well closest to the substrate is coplanar with a surface of the second well closest to the substrate. Subcombination B has separate utility from subcombination A, such as a diode not having the first well form an 
See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each of the subcombinations contains distinct limitations that require different CPC searches, as .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Kevin Parendo/Primary Examiner, Art Unit 2819